Name: Commission Regulation (EEC) No 135/92 of 21 January 1992 amending Regulation (EEC) No 111/92 abolishing the countervailing charge on fresh clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 92 Official Journal of the European Communities No L 15/23 COMMISSION REGULATION (EEC) No 135/92 of 21 January 1992 / amending Regulation (EEC) No 111/92 abolishing the countervailing charge on fresh Clementines originating in Morocco mation has revealed that such a charge was not due, and whereas, as a result, it should be abolished retroactively as from 14 January 1992, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 623/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 11 1 /92 (3) abolished as from 18 January 1992 the countervailing charge on fresh Clementines originating in Morocco laid down by Regulation (EEC) No 66/92 (4) with effect from 14 January 1992 ; whereas a verification of certain infor ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 111 /92 ' 18 January 1992' is hereby replaced by ' 14 January 1992'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 12, 18. 1 . 1992, p. 15 . (4) OJ No L 6, 11 . 1 . 1992, p. 30.